IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 150 EM 2014
                              :
             Respondent       :
                              :
                              :
         v.                   :
                              :
                              :
HOWARD COOPER,                :
                              :
             Petitioner       :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.